Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of A.A. and A.A., Children            Appeal from the 276th District Court of
                                                      Marion County, Texas (Tr. Ct. No. 13-
No. 06-14-00060-CV                                    00152). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Scott, has adequately indicated his inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 23, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk